DETAILED ACTION
Disposition of Claims
Claims 1-21 were pending.  Claims 1-5, 7-12, and 14-21 have been cancelled.  New claims 22-39 are acknowledged and entered.  Amendments to claims 6 and 13 are acknowledged and entered.  Claims 6, 13, and 22-39 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0040064, Published 02/06/2020.  Amendments to the specification presented on 11/20/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 11/20/2020 regarding the previous Office action dated 07/20/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 

Specification
(Objection withdrawn.)  The objection to the abstract of the disclosure because of the use of implied phrases is withdrawn in light of the amendments to the specification.

Drawings and Specification; Sequence Disclosure Requirements
(Objection withdrawn.)  The objection to the drawings and specification is withdrawn in light of the amendments to the specification.   

Claim Objections
(Objection withdrawn.)  The objection to Claim 4 is withdrawn in light of the cancellation of said claim.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-5, 8, 12, and 14 under 35 U.S.C. 101 is withdrawn in light of the cancellation of said claims.
(Rejection withdrawn.)  The rejection of Claims 10 and 11 under 35 U.S.C. 101 because the claimed inventions lacked patentable utility is withdrawn in light of the cancellation of said claims.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection withdrawn.)  The rejection of Claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims.  

(Rejection withdrawn.)  The rejection of Claims 6-7, 9, 11, 13, and 15-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of using an increased amount of human IgG or Fc fragments thereof to aid in activating NK cells in actively HSV-1 infected hosts, does not reasonably provide enablement for any methods of treatment, especially methods of treatment outside actively HSV-1 infected hosts, with any protein that may bind to both Fc.gamma.receptors and also a Fc receptor from a pathogen or expressed on a target cell, is withdrawn in light of the amendments to the claims.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 19-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the cancellation of said claim.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 21 under 35 U.S.C. 102(a)(1) as being anticipated by Olinescu et. al. (Olinescu A, et. al. Immunol Lett. 1983 Apr;6(4):231-7; hereafter “Olinescu”) is withdrawn in light of the cancellation of said claim. 


(Rejection withdrawn.)  The rejection of Claim(s) 14 and 17-19 under 35 U.S.C. 102(a)(1) as being anticipated by Yin et. al. (Yin H, et. al. Chin Med J (Engl). 2009 Nov 20;122(22):2752-6; APPLICANT-CITED PRIOR ART; hereafter “Yin”) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claim(s) 6, 22, 24-28, and 32-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stavenhagen et. al. (US20070036799A1, Pub. 02/15/2007; hereafter “Stavenhagen”.) as evidenced by Hook et. al. (Hook LM, et. al. Human Herpesviruses: Biology, Therapy, and Immunoprophylaxis. Cambridge: Cambridge University Press; 2007. Chapter 63. Available from: https://www.ncbi.nlm.nih.gov/books/NBK47404/; hereafter “Hook”.)
The claims are interpreted as being drawn to the following:
Claim 6 is drawn to a method of treating a subject infected with a pathogen expressing an Fc-binding protein comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising an Fc fragment of an immunoglobulin G (IgG) antibody, wherein the Fc fragment of the IgG antibody binds an FcyR on an immune effector cell at a first region and binds a pathogen- encoded Fc binding protein at a second region and the first region is different than the second region.  
Further limitations on the method of claim 6 are wherein the IgG antibody is an IgG1 antibody (claim 22); wherein the Fc region of the IgG antibody comprises SEQ ID NO: 1 (claim 23); wherein the FcyR is CD16a (claim 24); wherein the pathogen is herpes simplex virus 1 (HSV-1)(claim 25); wherein the pathogen-encoded Fc binding protein is glycoprotein E (gE) (claim 26); wherein the pathogen is a cytomegalovirus (claim 27); wherein the pathogen-encoded Fc binding protein is 68kDa-glycoprotein (gp68)(NB:  gp68 appears to be known also as UL119; claim 28).
Claim 13 is drawn to a method for treating a cancer in a subject undergoing oncolytic viral therapy comprising administering to the subject a therapeutically effective amount of [[the]]a pharmaceutical composition comprising an Fc fragment of an immunoglobulin G (IgG) antibody, wherein the Fc fragment of the IgG antibody binds a pathogen-encoded Fc binding protein but does not bind to an FcyR on an immune effector cell.  

Claim 32 is drawn to a method of activating natural killer (NK) cells in a subject infected with a pathogen, comprising administering to the subject a pharmaceutical composition comprising an Fc fragment of an immunoglobulin G (IgG) antibody, wherein the Fc fragment of the IgG antibody binds an FcyR on an immune effector cell at a first region and binds a pathogen- encoded Fc binding protein at a second region and the first region is different than the second region.  
The Prior Art
Stavenhagen teaches variant Fc regions that bind to Fcy receptors (FcyR) with greater affinity, and the usefulness of those molecules in treating disease or infections where it is desired to initiate enhanced efficacy of effector cell function (e.g., ADCC) mediated by FcyR is desired, e.g., cancer, infectious disease, and in enhancing the therapeutic efficacy of therapeutic antibodies the effect of which is mediated by ADCC (entire document; see abstract.)  Stavenhagen teaches variants of IgG molecules (¶[0064]), specifically IgG1 molecules ([0085]; instant claims 22, 37), especially the constant Fc domain region, such as the Fc fragment or a hinge-Fc domain fragment (¶[0234]).  Stavenhagen teaches that one can determine if the Fc binds to both a FcyR and a viral protein through ELISA-type assays (¶[0320]) and that the use of these altered Fc proteins can be helpful in viral infections (¶[0477]).  Stavenhagen teaches the FcyR-mediated cell killing is mediated by macrophages and NK cells (¶[0397]).  Stavenhagen specifically notes these altered Fc fragments can be useful to treat or prevent viral infections by such viruses as cytomegalovirus (CMV), herpes simplex virus types I and II (HSV-1 and HSV-2), varicella zoster virus (VZV), or Epstein-Barr virus (EBV), which are all herpesviruses (¶[0486-0487][0491]; instant claims 25, 27, 33, 35).  Stavenhagen therefore teaches administration of a therapeutically or instant claims 6 and 32.  Further, as evidenced by Hook, it is inherent to HSV and CMV that the proteins which bind to Fc are gC (HSV) and glycoproteins gE and gI of HSV and UL118-UL119 of CMV form a viral FcyR, thus the limitations of instant claims 26, 28, 34, and 36  would be inherent to the methods of Stavenhagen.  Stavenhagen teaches testing if the mutants could bind to CD16A (¶[0674], reference claim 9; instant claims 24, 38). 
For at least these reasons, Stavenhagen teaches the limitations of instant claims 6, 22, 24-28, and 32-38, and anticipates the instant invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New rejection – necessitated by amendment.)  Claims 23 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Stavenhagen as applied to claims 6, 22, 24-28, and 32-38 above, and further in view of Sugano et. al. (Sugano S, Suzuki Y. Unnamed protein product [Homo sapiens].  GenBank: BAC85237.1.  Dep. 09/14/2006.; hereafter “Sugano”) and   
Silva-Martin et. al. (Silva-Martin N, et. al. Chain A, Ig Gamma-1 Chain C Region. PDB: 4CDH_A.  Dep. 11/13/20104.; hereafter “Silva-Martin”.)  
The Prior Art
The teachings of Stavenhagen have been set forth supra.  While Stavenhagen teaches the Fc domains may be delivered as therapeutic agents to treat viral infections, Stavenhagen does not appear to teach the specific Fc sequences as provided for by SEQ ID NOs: 1 and 2.  However, said sequences were known in the art at the time of filing, as evidenced by Sugano, which aligns with 100% identity to SEQ ID NO:1, and Silva-Martin, which aligns with 100% identity to SEQ ID NO:2.  It would have been obvious to a skilled artisan, given the teachings of Stavenhagen, to utilize human Fc regions in the compositions of Stavenhagen, so it would have been obvious to search common databases, such as NCBI GenBank databases, for Fc sequences, thus rendering obvious the limitations of instant claims 23 and 39.
It would have been obvious to one of ordinary skill in the art to modify the methods taught by Stavenhagen in order to utilize sequences for Fc domains in the methods of treatment.  One would have been motivated to do so, given the suggestion by Stavenhagen that viral infections, such as CMV and prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(New rejection – necessitated by amendment.)  Claims 13 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Stavenhagen, Silva-Martin, and Sugano as applied to claims 6, 22-28, and 32-39 above, and further in view of Alvarez-Breckenridge et. al. (Alvarez-Breckenridge CA, et. al. Nat Med. 2012 Dec;18(12):1827-34. Epub 2012 Nov 25.; hereafter “Alvarez-Brekenridge”).  
The Prior Art
The teachings of Stavenhagen, Silva-Martin, and Sugano have been set forth supra.  Stavenhagen teaches the Fc domains may activate NK cells
Stavenhagen teaches that the Fc domains may be used to treat cancer (¶[0074-0075][0400]), but the method of Stavenhagen is to cause ADCC to treat the cancer directly.  Stavenhagen teaches the Fc domains may be adjusted to react to certain FcyR but not others (¶[0075]), but does not teach adjusting the Fc binding to allow for binding to viral receptors but not NK receptors.  Silva-Martin and Sugano also fail to cure this deficiency.  However, motivation to adjust the binding of the Fc domain can be found in the art, as taught by Alvarez-Breckenridge.
Alvarez-Breckenridge teaches that oncolytic virotherapy using HSV (oHSV) is less effective due to the influx of activated natural killer (NK) cells at the site of oHSV infection (entire document; see abstract.)  The NK response diminishes the efficacy of the oncolytic therapy, as oHSV are replication defective and are quickly cleared by such an immune response.  However, given the teachings of Stavenhagen, one of skill in the art would know how to effectively block the natural ADCC interaction that activates NK recruitment to the tumor where the oHSV is infected.  If an Fc which can bind to oHSV but not to the NK cells, as noted by Stavenhagen, one would be able to treat with a modified Fc that is unable in vivo.  Given the related teachings of Alvarez-Breckenridge and Stavenhagen, one would find it obvious to arrive at the methods of instant claims 13 and 29-31.  
It would have been obvious to one of ordinary skill in the art to modify the methods taught by Stavenhagen in order to alter the Fc binding to NK cells, thereby adjusting the therapeutic potential of the Fc domain treatment.  One would have been motivated to do so, given the suggestion by Alvarez-Breckenridge that oHSV viral therapy was hindered by NK cell activation, so adjusting the Fc’s ability to bind to and activate the NK cells and thus ADCC would be a desirable outcome for oHSV therapy.  There would have been a reasonable expectation of success, given the knowledge that Fc binding could be adjusted to favor or disfavor FcyR binding, as taught by Stavenhagen, and also given the knowledge that blocking NK activation and infiltration to oHSV infection sites is desirable to enhance the efficacy of oHSV therapy.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made. 



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648